                Case 2:19-cr-00209-WBS Document 25 Filed 09/11/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-209 WBS
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   PEDRO GARCIA,                                       DATE: September 21, 2020
                                                         TIME: 9:00 a.m.
15                               Defendant.              COURT: Hon. William B. Shubb
16

17          This case is set for a status conference on September 21, 2020. By this stipulation, the parties

18 agree and request the status conference be continued to December 14, 2020 and further request the Court

19 find time between now and December 14, 2020 excludable under the Speedy Trial Act.

20          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

21 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

22 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

23 Order of April 16, 2020, continuing this Court’s judicial emergency, this Court has allowed district
                                                                                     1
24 judges to continue all criminal matters, excluding time under the Speedy Trial Act . This and previous

25 General Orders, as well as the declarations of judicial emergency, were entered to address public health

26 concerns related to COVID-19.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of Court to the extent such an order will
   impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00209-WBS Document 25 Filed 09/11/20 Page 2 of 4


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27          In light of the societal context created by the foregoing, this Court should consider the following

28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:19-cr-00209-WBS Document 25 Filed 09/11/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference and the parties specifically request December 14, 2020. United States v. Lewis,

 3 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in

 4 time”).

 5                                                 STIPULATION

 6           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8           1.       By previous order, this matter was set for status on September 21, 2020.

 9           2.       By this stipulation, defendant now moves to continue the status conference until

10 December 14, 2020 at 9:00 a.m., and to exclude time between now, and December 14, 2020 at 9:00

11 a.m., under Local Code T4.

12           3.       The parties agree and stipulate, and request that the Court find the following:

13                    a)     The government has represented that the discovery associated with this case

14           includes investigative reports, photographs, and physical evidence. Discovery has been either

15           produced directly to counsel and/or made available for inspection and copying.

16                    b)     Counsel for defendant desires additional time to review the discovery, conduct its

17           own investigation, interview witnesses, and otherwise prepare for trial.

18                    c)     Counsel for defendant believes that failure to grant the above-requested

19           continuance would deny him the reasonable time necessary for effective preparation, taking into

20           account the exercise of due diligence.

21                    d)     The government does not object to the continuance.

22                    e)     In addition to the public health concerns cited by the General Orders and

23           declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

24           ends-of-justice delay is particularly apt in this case because preparing for trial involves

25           interviewing and meeting with other individuals to identify witnesses. Individuals involved in

26           the case may have high-risk factors such as age, underlying medical conditions, etc.

27
             2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00209-WBS Document 25 Filed 09/11/20 Page 4 of 4


 1          Additionally, travel will likely be required.

 2                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of September 21, 2020 to December

 7          14, 2020 at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

 8          B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

 9          request on the basis of the Court’s finding that the ends of justice served by taking such action

10          outweigh the best interest of the public and the defendant in a speedy trial.

11          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15 Dated: September 9, 2020                                     MCGREGOR W. SCOTT
                                                                United States Attorney
16

17                                                              /s/ QUINN HOCHHALTER
                                                                QUINN HOCHHALTER
18                                                              Assistant United States Attorney
19

20 Dated: September 9, 2020                                     /s/ DAVID W. DRATMAN
                                                                DAVID W. DRATMAN
21
                                                                Counsel for Defendant
22                                                              PEDRO GARCIA

23
                                             FINDINGS AND ORDER
24
            IT IS SO FOUND AND ORDERED.
25
     Dated: September 10, 2020
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
